ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant’s contention relative to his bills of exception appears to be that the trial court orally granted him sixty days in which to prepare and file his bills of exception but failed to make such an entry on the record. It is true that the record is silent as to any time thus granted, and therefore appellant is relegated to his statutorily granted thirty days. It was after the lapse of such thirty days that he applied for an extension of such time, which was made too late to be of any avail for him.
It appears from the record that notice of appeal was given in writing by appellant’s attorney, which was filed on September 27,1948, on which date the trial court entered its order overruling appellant’s motion for a new trial; and again, notice of appeal was given and no time mentioned relative to the preparation and filing of the bills of exception.
On March 19, 1949, there was filed in this cause in the lower court an order nunc pro tunc setting forth "the fact that the trial court through inadvertence left out of his order overruling the motion for a new trial herein, the term of sixty days for the preparation, etc., of bills of exception in this cause. The trial court made the statement in such order that he actually did fix the time at sixty days but inadvertently left such time out of his order. This nunc pro tunc order was recorded on March 22, 1949, about seven months after notice of appeal was given. This order comes too late. It is not a corrected copy of the record but a neglected act which had never been on the record. Cases in this court must be tried upon the record made at the trial and not upon the memory of what should have been placed in the record, and such neglected order cannot be placed in the record by a nunc pro tunc order after the jurisdiction of this court has attached by the giving of a notice of appeal.
*364We recently said in the case of Ayala v. State, 152 Tex. Cr. R. 416, 214 S. W. (2d) 634, (636) as follows:
“When notice of appeal was given the trial court lost jurisdiction to do anything further than is authorized in Art. 828, C. C. P., which does not include the thing requested by appellant. Many authorities will be found in the notes under the article mentioned in Vernon’s Ann. Texas Criminal Statutes, Vol. 3, C. C. P. The following cases are directly in point: Murphy v. State, 133 Tex. Cr. R. 189, 109 S. W. 2d. 488; Davis v. State, 120 Tex. Cr. R. 114, 28 S. W. (2d) 794; Acuff v. State, 98 Tex. Cr. R. 71, 260 S. W. 572, 262 S. W. 761; Allen v. State, 124 Tex. Cr. R. 642, 65 S. W. 2d. 311.”
We are unable to consider the bills of exception under this belated order.
The motion will therefore be overruled.